Cordy, J.
(concurring, with whom Greaney and Ireland, JJ., join). I concur in the judgment of the court and all of its conclusions, including its conclusion that where the police played no role in making the recording at issue, they have not violated the Massachusetts wiretap statute and suppression at trial is not *142required by G. L. c. 272, § 99 P. Commonwealth v. Santoro, 406 Mass. 421 (1990). I write separately only to express my view on an issue not decided by the court, but addressed in the concurring opinion of Justice Cowin. I share her view that the use of visible surveillance cameras in convenience stores (with both audio and video capabilities) for the purpose of protecting their patrons and employees was never intended to be prohibited by G. L. c. 272, § 99. Nor does the language of the statute require such a result. There is no “interception” under the statute unless there is a “secret[] record[ing].” G. L. c. 272, § 99 B 4. Just because a robber with a gun may not realize that the surveillance camera pointed directly at him is recording both his image and his voice does not, in my view, make the recording a “secret” one within the meaning and intent of the statute. I understand that the record in this case may not be as complete as it might otherwise be, and that the court need not address this issue to resolve the limited suppression issue presented here. I would, however, affirm the trial judge’s denial of the defendant’s motion to suppress on both grounds.